Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
2.	Claims 1-13 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the features highlighted below, a power converter for transferring electric power provided on an input terminal to an energy storage element, the power converter comprising: 
an inductor; a diode; a switch connected to selectively control a connection between the inductor and the input terminal; and 
a comparator, wherein an output of the comparator controls the switch, a first input of the comparator is supplied with a voltage being proportional to a voltage of the input terminal, and a second input of the comparator is supplied with a voltage being proportional to a current from the input terminal when the switch is closed, whereby the current from the input terminal and the voltage of the input terminal vary proportionally; 
wherein the energy storage element is connected on one end, via the diode, to a point between the inductor and the switch and the energy storage element is connected on the other end to ground, such that an anode side of the diode is connected to the energy storage element and a cathode side of the diode is connected to the point between the inductor and the switch.

Claims 2-13 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (05/17/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837